Citation Nr: 1624051	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  01-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for metatarsalgia of the right foot, with arthritis.

2.  Entitlement to an initial rating higher than 10 percent for metatarsalgia with osteoarthritis of the left first and fifth toes.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from February 1966 to February 1970, and was awarded the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., which granted service connection for metatarsalgia of the right foot, with arthritis, and service connection for metatarsalgia with osteoarthritis of the left first and fifth toes.  Each condition was assigned a 10 percent rating effective March 10, 2003.  The matter arose from the jurisdiction of the Regional Office (RO) in Boston, Massachusetts.

The Veteran filed a timely notice of disagreement (NOD) with the assigned ratings in April 2013.  In June 2014, the Board noted that a statement of the case (SOC) had not been promulgated in response to the Veteran's NOD, and remanded the matter for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  That SOC was issued in September 2014, and the Veteran responded with a timely VA Form 9 substantive appeal in November 2014.

In September 2015, the Board remanded these issues for additional development.  That development was completed, and the matter now returns for further review.

Notably, in June 2014, the Board granted a separate 20 percent rating for limitation of abduction of the right hip, a separate 20 percent rating for limitation of flexion of the right hip, and entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) effective from December 31, 1999.  However, a review of the record does not indicate that these granted benefits were ever implemented by the Agency of Original Jurisdiction (AOJ), and the Veteran's most recent rating codesheet does not reflect these awards.  The AOJ is urged to implement the Board's June 2014 Order as soon as possible.

The Veteran has also requested that the Board's September 2015 Order, which granted an initial 40 percent rating for lumbar spondylosis and an initial 20 percent rating for gout, also be implemented.  However, those grants were implemented in an October 2015 rating decision and are reflected in the most recent rating codesheet.  The Board requests the AOJ to provide a copy of this rating decision to the Veteran. 


FINDINGS OF FACT

1.  Metatarsalgia of the right foot with arthritis is the result of a cold injury in service, and is manifested by pain and x-ray abnormalities.

2.  Metatarsalgia with osteoarthritis of the left first and fifth toes is the result of a cold injury in service, and is manifested by pain and x-ray abnormalities.

3.  The Veteran's metatarsalgia with osteoarthritis of the left first and fifth toes was treated with a left foot first metatarsophalangeal arthroplasty, and he has residuals thereof.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for metatarsalgia of the right foot with arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, DC 7122 (2015).

2.  The criteria for an initial 20 percent rating for metatarsalgia with osteoarthritis of the left first and fifth toes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, DC 7122 (2015).

3.  The criteria for a separate 10 percent rating for residuals of a left foot first metatarsophalangeal arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.71a, DC 5280 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

A.  Appropriate Diagnostic Code

The disability is currently rated as 10 percent disabling under Diagnostic Code (DC) 5003-5279.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 5003 addresses degenerative arthritis, and provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, DC 5003.  Notably, the rating schedule does not specifically provide for limitation of motion of the toes.  DC 5003 otherwise provides a 10 percent rating when there is x-ray involvement of 2 or more major joints or minor joint groups, and a 20 percent rating when there is x-ray involvement of 2 or more major joints or minor joint groups with occasional incapacitating exacerbations.

DC 5279 provides that metatarsalgia, unilateral or bilateral, warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5279.

The Veteran also has a history of left toe surgery in April 1999.  DC 5280 provides that unilateral hallux valgus, operated with resection of the metatarsal head, warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5280.

Notwithstanding the above, the Veteran has argued that his right and left foot conditions should be rated as cold injury residuals under DC 7122.  The Board recognizes that any change in a diagnostic code by VA must be explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran has asserted that he sustained cold injuries to the feet during his service in Germany.  See December 2003 VA Examination; January 2012 VA Examination; December 2012 Statement in Support of Claim.  His service treatment records are negative for any relevant complaints, treatment, or diagnoses of disabilities of the feet, to include cold injury.  However, because he is a combat veteran, his lay evidence of a cold injury in service shall be accepted as sufficient proof of such service incurrence.  38 U.S.C.A. § 1154(b).  

Moreover, while a December 2003 VA examination noted no evidence of cold injury, a January 2012 VA examination diagnosed the Veteran with "trench foot" and bilateral metatarsalgia, and noted that his arthritis may have developed as a result of cold injuries.  The February 2013 rating decision which ultimately granted service connection for these disabilities noted this finding by the January 2012 VA examiner in its narrative summary.

The Board previously remanded these claims for an additional VA examination, to include a cold weather residuals examination.  That examiner noted that the Veteran reported a history of cold injuries in 1967 while stationed in Germany, but that his service treatment records did not document this.  The examiner concluded that, without clinical documentation, diagnosis of a cold weather injury was not possible without resorting to speculation.

Based on the above, the Board finds that rating the Veteran's bilateral feet disabilities as cold injury residuals under DC 7122 is appropriate, based on the Veteran's reported history of cold injuries in service, the January 2012 VA examiner's opinion, and the February 2013 rating decision.  To the extent that the November 2015 examiner could not diagnose cold injury residuals without resorting to speculation, this opinion was based on the lack of clinical documentation of such injuries in service.  However, this Veteran's testimony as a combat veteran regarding such injuries in service is sufficient to establish such in-service incurrence.  Although he is not competent to specifically diagnose frostbite or an actual cold injury, his testimony regarding cold exposure, when viewed in conjunction with the January 2012 VA examiner's opinion, is sufficient to establish his current conditions as cold injury residuals.

The Board must now determine whether the modification of the diagnostic code may be considered a severance.  First, the Board notes that service connection for the Veteran's disabilities was established in February 2013 effective from March 2003, and therefore is not "protected" under 38 U.S.C.A. § 1159 or 38 C.F.R. § 3.951. 

It has consistently been found that the protection afforded is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the U.S. Court of Appeals for Veterans Claims (CAVC) has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, non-substantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating did not result in a new rating or the severance of the old rating). 

In Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that to determine that the change of the situs of the disability (or the diagnostic code associated with it) was a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute."  The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the CAVC in Gifford.

As such, the Board finds that the change in diagnostic codes from DC 5003-5279 to DC 7122 does not constitute a severance.  Rather, this new Diagnostic Code is a more accurate descriptor of the Veteran's service-connected disability and symptoms.  The change has not resulted in any reduced benefit to the Veteran.  Therefore, the assignment of a different diagnostic code does not result in an improper severance of service connection for any manifestation of the Veteran's disabilities.

Under DC 7122, a 10 percent rating is assigned when cold injury residuals are manifested by arthralgia or other pain, numbness, or cold sensitivity in affected parts.  A 20 percent rating requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in the affected parts.  A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, DC 7122. 

A note to DC 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support a disability rating under DC 7122.  A second note provides that each affected part is to be evaluated separately.

B.  Evidence and Analysis

Several treatment records generated during the appeal period reflect complaints of pain in the bilateral feet and toes.  In addition, a December 2003 VA examination diagnosed arthritis, which had been surgically addressed on the left.  Subsequent records, including the January 2012 VA examination, reflect x-ray findings of degenerative changes or joint space narrowing in the bilateral first metatarsophalangeal joints.

These findings of pain and x-ray findings (arthritis) are sufficient to establish a 20 percent rating each for the left and right feet under DC 7122.

Higher 30 percent ratings are not warranted.  As noted above, in addition to x-ray abnormalities, the 30 percent rating requires tissue loss, nail abnormalities, color changes, locally impaired sensation, or hyperhidrosis.  However, the evidence of record does not reflect any findings of nail abnormalities, color changes, or hyperhidrosis.  

In his November 2014 VA Form 9, the Veteran asserted that his left toe was manifested by locally impaired sensation in his great toe and along his surgical scar.  While the Board has considered his statement, the available treatment records from the period on appeal do not reflect any such findings.  Indeed, private records from July 2003 reflect negative sensory findings.  Additional records from April 2007 also reflect normal sensation.  During a January 2012 VA examination of the spine, neurological findings in the lower extremities, including sensation, were normal.  During the most recent November 2015 VA examination, the Veteran only reported symptoms of pain, and the examination report reflects no other pertinent physical findings.  The Board finds these records, collectively, outweigh the Veteran's statements in assessing whether he had any impaired sensation associated with his left toe during the appeal period.

In his VA Form 9, the Veteran also asserted that he had tissue loss associated with his left toe condition.  However, he specified that he was referring to the loss of joint cartilage in the toe.  This lost cartilage is essentially the arthritis which is already contemplated under x-ray abnormalities in DC 7122.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007) (osteoarthritis is characterized by degeneration of the articular cartilage).  It is not the type of tissue loss that would warrant a higher rating under DC 7122.

In sum, the Veteran's bilateral cold injury residuals of the feet are manifested by pain and x-ray findings of arthritis, but additional findings of tissue loss, impaired sensation, nail abnormalities, color changes, or hyperhidrosis have not been demonstrated.  Therefore, a 20 percent rating, but not higher, is appropriate for each foot.

The Veteran has also argued that he is entitled to a separate 10 percent rating under DC 5280.  His records reflect that he underwent a left foot first metatarsophalangeal arthroplasty in April 1999, and the most recent VA examination diagnosed him with residuals of this procedure.  This procedure is associated with his service-connected left foot condition, as the January 2012 VA examiner noted that such "trench foot" injuries may require surgical treatment.  However, it is not contemplated by the current rating under DC 7122.  Therefore, a separate 10 percent under DC 5280 is appropriate.

C.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected cold injury residuals that would render the schedular criteria inadequate.  As discussed above, symptoms (pain, x-ray abnormalities, and surgical residuals) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected cold injury residuals that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.

II.  The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran is challenging the initial evaluations assigned following grants of service connection.  In cases where service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering the applicable notice requirements moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Moreover, the RO properly issued a September 2014 SOC which contained, in part, the pertinent criteria for establishing higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  The Veteran, through his own submissions, has also demonstrated actual knowledge of the applicable rating criteria.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claims, and has not alleged any notice deficiency during their adjudication.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's bilateral cold injury residuals.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

In light of the above development, the Board's prior remand directives have been satisfied.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


ORDER

An initial 20 percent rating for metatarsalgia of the right foot with arthritis under DC 7122 is granted.

An initial 20 percent rating for metatarsalgia with osteoarthritis of the left first and fifth toes under DC 7122 is granted.

A separate 10 percent rating for residuals of a left foot first metatarsophalangeal arthroplasty under DC 5280 is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


